UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2464



RONALD A. EDWARDS,

                                              Plaintiff - Appellant,

          versus


QUEST DIAGNOSTICS, INCORPORATED; KATHY PROFIT;
MARYLIN MARTIN,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-03-324-1-MJG)


Submitted:   July 23, 2004                 Decided:   August 19, 2004


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald A. Edwards, Appellant Pro Se.      Brian Wayne Steinbach,
EPSTEIN, BECKER & GREEN, P.C., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald A. Edwards appeals the district court’s order

granting Defendants’ motions to dismiss Edwards’ claims under the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et

seq., and the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§§ 12101-12213 (2000).    Edwards also appeals the dismissal of his

intentional infliction of emotional distress claim.

            Because the district court considered materials outside

the   parties’   pleadings,   we   construe   its   action    in    granting

Appellees’ motions as granting summary judgment.        See Fed. R. App.

P. 12(b).    In reviewing an appeal from a district court’s grant of

summary judgment, this court conducts a review de novo, assessing

whether there is a genuine question of material fact, drawing all

factual   contentions   and   justifiable     inferences     to    favor   the

nonmovant.    See, e.g., Brinkley v. Harbour Recreation Club, 180

F.3d 598, 606 (4th Cir. 1999).

            We agree with the district court that Edwards’ ADEA

claims are procedurally barred.      See Dennis v. County of Fairfax,

55 F.3d 151, 156 (4th Cir. 1995) (holding that claims that exceed

scope of EEOC charge are procedurally barred).        We also agree that

Edwards failed to present a prima facie claim of discrimination

under the ADA.   See Haulbrook v. Michelin N. America, 252 F.3d 696,

702 (4th Cir. 2001) (stating elements that comprise a prima facie

case of discrimination under the ADA).          Finally, we agree that


                                   - 2 -
Edwards’   allegations   of   intentional   infliction   of   emotional

distress failed to rise to the level of an actionable claim.       See

Harris v. Jones, 380 A.2d 611, 614 (Md. 1977) (stating Maryland

state law elements claimant must establish to make out a claim for

the intentional infliction of emotional distress). Because we find

Edwards’ claims either procedurally barred or without merit, we do

not reach the question of individual liability under the ADA or the

ADEA.   Accordingly, we affirm the district court’s dismissal of

Edwards’ claims.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -